Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Probst (Reg. No. 65453) on 6/18/2021.

The application has been amended as follows: The claims have been amended as follows:

	1.-20.	(Cancelled)

21.	(Currently amended) A computer-implemented method associated with a convolutional neural network, the method comprising:
receiving, by one or more computing devices, a width multiplier value;
receiving an input feature map by the one or more computing devices, the input feature map associated with a first number of channels, wherein the input feature map can be represented as DF X DF X M of an input image, where DF is a spatial width and a height of the input feature map and M is the first number of channels; and
wherein the depthwise convolution layer has a kernel with kernel size of DK X DK X αM, where DK is a spatial dimension of the kernel, M is the first number of channels, and α represents the width multiplier value, and wherein the output feature map is associated with a second number of channels; and
wherein the second number of channels is the first number of channels multiplied by the width multiplier value; and
wherein a computational cost for the depthwise convolution layer is determined as DK · DK · DF · DF · αM.

22.	(Previously Presented) The computer-implemented method of claim 21, further comprising:
receiving, by the one or more computing devices, one or more desired performance parameters for the convolutional neural network; and
generating, by the one or more computing devices, the width multiplier value based at least in part on the one or more desired performance parameters.
23.	(Canceled) 

24.	(Currently amended) The computer-implemented method of claim 21, further comprising:

25.	(Previously Presented) The computer-implemented method of claim 21, wherein receiving the width multiplier value comprises receiving the width multiplier value as a user input.
26.	(Previously Presented) The computer-implemented method of claim 21, wherein the width multiplier value controls a trade off between computation and accuracy.


36.	(Currently amended) A convolutional neural network structure that is stored on a non-transitory computer-readable media and optimized for mobile or embedded applications, the convolutional neural network structure comprising:
a depthwise convolution layer and a pointwise convolution layer; 
wherein the depthwise convolution layer is configured to process an input feature map associated with a first number of channels to generate an output feature map associated with a second number of channels, such that the second number of channels is the first number of channels multiplied by a user-specified parameter;
wherein the input feature map can be represented as DF X DF X M of an input image, where DF is a spatial width and a height of the input feature map and M is the first number of channels;
the depthwise convolution layer has a kernel with kernel size of DK X DK X αM, where DK is a spatial dimension of the kernel, M is the first number of channels, and α represents the user-specified parameter; and
a computational cost for the depthwise convolution layer is determined as DK · DK · DF · DF · αM.
37.	(Previously Presented) The convolutional neural network structure of claim 36, wherein the convolutional neural network structure has been generated by modification of an existing convolutional neural network structure.
38.	(Previously Presented) The convolutional neural network structure of claim 37, wherein the existing convolutional neural network structure comprises a convolutional layer that has an existing number of filters and modification of the existing convolutional neural network structure comprises generation of the depthwise convolution layer that comprises a number of filters equal to the second number of channels.

40.	(Previously Presented) The convolutional neural network structure of claim 36, wherein the pointwise convolution layer has a number of filters equal to the second number of channels.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21-22, 24-26, and 36-40 (herein renumbered respectively as 1-10) are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the context of the independent claims including at least:
wherein the input feature map can be represented as DF X DF X M of an input image, where DF is a spatial width and a height of the input feature map and M is the first number of channels; .. wherein the depthwise convolution layer has a kernel with kernel size of DK X DK X αM, where DK is a spatial dimension of the kernel, M is the first number of channels, and α represents the width multiplier value, and wherein the output feature map is associated with a second number of channels; .. wherein a computational cost for the depthwise convolution layer is determined as DK · DK · DF · DF · αM (supported in the as-filed specification at e.g., ¶¶ [0093]-[0114]), as specified in the context of independent claim 21 (herein renumbered as claim 1); and
wherein the input feature map can be represented as DF X DF X M of an input image, where DF is a spatial width and a height of the input feature map and M is the first number of channels; K X DK X αM, where DK is a spatial dimension of the kernel, M is the first number of channels, and α represents the user-specified parameter; and a computational cost for the depthwise convolution layer is determined as DK · DK · DF · DF · αM (supported in the as-filed specification at e.g., ¶¶ [0093]-[0114]), as specified in the context of independent claim 36 (herein renumbered as claim 6).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on M-F 9A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/B.B./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125